Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00398-CV

                       IN THE INTEREST OF F.A.L. III and J.E.A., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01098
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: October 31, 2018

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant Mom appeals the trial court’s order terminating her parental rights to her children

F.A.L. III and J.E.A. For the reasons given below, we affirm the trial court’s order.

           The Department petitioned for temporary conservatorship of the children because of

Mom’s ongoing use of heroin and her arrest for prostitution. The trial court heard evidence that

Mom did not complete many of her ordered services, she had not demonstrated she could obtain

stable employment and housing or provide for the children’s basic needs, the children were

thriving in their foster home, and the placement was leading to permanency. The trial court found

Mom’s course of conduct met statutory grounds (N) and (O), and terminating her rights was in the

children’s best interests. It terminated Mom’s parental rights to the children. Mom appeals.
                                                                                     04-18-00398-CV


                                           ANDERS BRIEF

       Mom’s court-appointed counsel filed a motion to withdraw and a brief containing a

professional evaluation of the record. The brief concludes there are no arguable grounds to reverse

the termination order. The brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders

procedures to parental rights termination cases). Counsel also represents that he provided Mom

with a copy of the Anders brief, his motion to withdraw, and a form to request a free copy of the

appellate record. He advised Mom of her right to review the record and file her own brief.

       We ordered Mom to file her pro se brief, if any, not later than September 17, 2018. Mom

did not request a copy of the record or file a pro se brief.

       Having carefully reviewed the entire record and counsel’s brief, we conclude the evidence

was legally and factually sufficient to support the trial court’s findings by clear and convincing

evidence. We further conclude that there are no plausible grounds to reverse the termination order.

Thus, we affirm the trial court’s order.

                                      MOTION TO WITHDRAW

       In his motion to withdraw, court-appointed appellate counsel does not assert any ground

for withdrawal other than his conclusion that the appeal is frivolous. Counsel’s duty to Mom is

not yet complete; the motion to withdraw is denied. See id. at 27, n.11; see also TEX. FAM. CODE

ANN. § 107.016(3); In Interest of A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.]

2016, pet. denied) (“If the mother wishes to pursue an appeal to the Supreme Court of Texas,

‘appointed counsel’s obligations can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.’” (quoting In re P.M., 520 S.W.3d at 27–28)).

                                                   Patricia O. Alvarez, Justice



                                                 -2-